UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-33009 Britton & Koontz Capital Corporation (Exact name of registrant as specified in its charter) Mississippi 64-0665423 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Main Street Natchez, Mississippi 39120 (Address of principal executive offices) (Zip Code) (601) 445-5576 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Common Stock, $2.50 Par Value Name of each exchange on which registered The NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. [] Yes[X] No Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes [] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No The aggregate market value of the registrant’s voting common equity held by non-affiliates at March 14, 2011, computed by reference to the price of $11.77 per share, the price at which the registrant’s common equity was last sold as of June 30, 2010, is $22,098,434. The registrant had 2,142,466 shares of common stock outstanding as of March 15, 2011. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Definitive Proxy Statement of Britton & Koontz Capital Corporation with respect to its 2011 Annual Meeting of Shareholdersare incorporated by reference into Part III of this Annual Report on Form 10-K. CROSS REFERENCE INDEX TO FORM 10-K PART I Page No. ITEM1. * BUSINESS 1 ITEM 1A. * RISK FACTORS 7 ITEM 1B. * UNRESOLVED STAFF COMMENTS 7 ITEM2. * PROPERTIES 8 ITEM3. * LEGAL PROCEEDINGS 9 ITEM4. * RESERVED 9 PART II ITEM5. * MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM6. * SELECTED FINANCIAL DATA 10 ITEM7. * MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM7A. * QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM8. * FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 27 ITEM9. * CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 78 ITEM 9A. * CONTROLS AND PROCEDURES 78 ITEM 9B. * OTHER INFORMATION 78 PART III ITEM 10. ** DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 79 ITEM 11. ** EXECUTIVE COMPENSATION 80 ITEM 12 ** SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 80 ITEM 13 ** CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 81 ITEM 14. ** PRINCIPAL ACCOUNTING FEES AND SERVICES 81 PART IV ITEM 15 * EXHIBITS, FINANCIAL STATEMENT SCHEDULES 82 SIGNATURES EXHIBITS *Included herein. ** Incorporated by reference from Britton & Koontz Capital Corporation’s Definitive Proxy Statement for its 2010 Annual Meeting of Shareholders in accordance with Instruction G(3) of Form 10-K. Table of Contents (THIS PAGE INTENTIONALLY LEFT BLANK) Table of Contents PART I This Annual Report on Form 10-K includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Although Britton & Koontz Capital Corporation (the “Company”) believes that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties which could cause the actual results to differ materially from the Company’s expectations.Such statements are based on management’s beliefs as well as assumptions made by and information currently available to management.When used in the Company’s documents or oral presentations, the words “anticipate,” “estimate,” “expect,” “objective,” “projection,” “forecast,” “goal” and similar expressions are intended to identify forward-looking statements.In addition to any assumptions and other factors referred to specifically in connection with such forward-looking statements, factors that could cause the Company’s actual results to differ materially from those contemplated in any forward-looking statements include, among others, increased competition, regulatory factors, economic conditions, changing market conditions, availability or cost of capital, employee workforce factors, costs and other effects of legal and administrative proceedings, and changes in federal, state or local legislative requirements.The Company undertakes no obligation to update or revise any forward-looking statements, whether as a result of changes in actual results or changes in assumptions or on account of other factors affecting such statements. The information set forth in this Annual Report on Form 10-K is as of March 12, 2011, unless otherwise indicated herein. Item 1.Business. General The Company Britton & Koontz Capital Corporation was organized as a Mississippi business corporation in July 1982.Later that year, the Company became a one-bank holding company registered under the Bank Holding Company Act of 1956, as amended, when it acquired all of the issued and outstanding shares of Britton & Koontz Bank, National Association, a national banking association headquartered in Natchez, Mississippi (the “Bank”).The Bank is a wholly-owned subsidiary of the Company, and stock of the Bank is the Company’s most significant asset. The bank has historically paid dividends to the Company in excess of the amount needed to satisfy dividends declared by the Company.However, no dividends were paid by the Bank to the Company for the year ended December 31, 2009, due to the national recession and its impact on regional and local economies.The Bank resumed paying dividends to the Company in the 2nd quarter of 2010 and paid a total of $1.2 million in dividends for the year ended December 31, 2010.The Company expects dividend payments from the Bank to be paid on a quarterly basis in 2011 consistent with the historical practice of quarterly dividend payments, which in turn will generate excess cash at the Company and continue to be the Company’s major source of income. 1 Table of Contents As of December 31, 2010, the Company had total consolidated assets of approximately $375 million and total consolidated stockholders’ equity of approximately $40 million.Financial information about the Company, including information with respect to revenues from external customers, profit and loss and total assets for 2010 and 2009, is contained in Item 8, Financial Statements and Supplementary Data. Effective January 1, 2007, the Company entered into a Trust Services Agreement with National Independent Trust Company, a national banking association doing business as Argent Trust Company, headquartered in Ruston, Louisiana.Argent Trust Company assumed all responsibilities associated with the Bank’s trust services, having been duly appointed successor trustee for all Bank trust accounts.Argent Trust Company performs certain fiduciary services for customers transferred from and referred by the Bankto Argent Trust Company.In return, the Bankreceives a specified percentage of the fee income generated by Argent Trust Company. During the third quarter of 2009, the Company entered into a networking arrangement with Argent Financial Group, an affiliate of Argent Trust Company also based in Ruston, Louisiana, to move the Company’s brokerage business and related networking arrangements from its prior provider.Under the new networking arrangement, Argent Financial Group leases space from the Company in its Baton Rouge and Natchez offices.The Company and Argent Financial Group may refer business to their respective financial specialists; however, unlike the terms of the prior arrangement, financial consultant personnel are not employees of the Company.The Company also is no longer responsible for the office expenses and other related selling expenses associated with networking activities.The majority of the revenue the Company receives from this relationship is derived from lease payments by Argent Financial Group. The Bank The Bank provides commercial and consumer banking to customers in Adams and Warren Counties, Mississippi, and East Baton Rouge Parish, Louisiana, and the adjoining counties and parishes in Mississippi and Louisiana.The Bank conducts its full-service banking business from its main office and two branch offices in Natchez, Adams County, Mississippi, two branches in Vicksburg, Warren County, Mississippi, and three branch offices in Baton Rouge, East Baton Rouge Parish, Louisiana.The geographical area serviced by the Bank is economically diverse and includes public and private sector industries, including government service, manufacturing, tourism, agriculture and oil and gas exploration.The Bank is not dependent on any one customer or group of customers in any of its activities, and it has no foreign operations. The products and services offered by the Bank include personal and commercial checking accounts, money market deposit accounts, savings accounts, automated clearinghouse services, safe deposit box facilities, and brokerage services through Argent Financial Group.The Bank also offers access to automated teller machines and cash management services including remote deposit, money transfer, direct deposit and payroll and sweep accounts.The Bank is a full-service residential and commercial mortgage lender and engages in other commercial and consumer lending activities, including, among other things, the issuance of VISA credit cards and letters of credit. Income from the Bank’s lending activities, including loan interest, fees and gains on sales of mortgage loans, represent the largest component of the Bank’s total operating revenue.This source accounted for 61% and 58% of the Bank’s total operating revenue during 2010 and 2009, respectively.The Company expects that income from lending activities will continue in 2011 to be the leading source of income generated by the Bank’s activities.In addition to its lending activities, the Bank invests a portion of its total assets in the securities market in order to earn a higher return compared to overnight positions.Investment security purchases are monitored closely and managed on a monthly basis by an asset liability committee comprised of three non-employee directors along with the Bank’s Chief Executive Officer and Chief Financial Officer.Investment income represents the second largest source of revenue for the Bank.For the 2010 and 2009 fiscal years, revenue in this segment amounted to 26% and 32%, respectively, of the Bank’s total operating revenue.The bulk of the remainder of the Bank’s revenue in each of the last two years is attributable to fees related to deposit services. 2 Table of Contents Competition There is significant competition among banks and bank holding companies in the Bank’s market areas and throughout Mississippi and Louisiana.The Bank competes with both national and state banks, savings and loan associations and credit unions for loans and deposits.The Bank also competes with large national banks from the principal cities in Louisiana and Mississippi for certain commercial loans.All of these numerous institutions, including the Bank, compete in the delivery of products and services on the basis of availability, quality and pricing.Many of the Bank’s competitors are better capitalized than the Bank and the Company.Most institutions track total deposits as an appropriate measure of penetration in each market.As of June 30, 2010, the last date such information is available, the Bank’s market share in relation to total deposits, according to data collected from the Federal Deposit Insurance Corporation, was approximately 25.17% and 2.23% for Adams and Warren Counties in Mississippi, respectively, and .28% in East Baton Rouge Parish in Louisiana. The deregulation of depository institutions as well as the increased ability of non-banking financial institutions, such as finance companies, investment companies, insurance companies, brokerage companies and several governmental agencies, to provide services previously reserved to commercial banks has further intensified competition, and we expect such competition to increase.Accordingly, the Bank now competes with these non-banking financial institutions, all of which are engaged in marketing various types of loans, commercial paper, short-term obligations, investments and other services.Because non-banking financial institutions are not subject to the same regulatory restrictions as banks and bank holding companies, in many instances they operate with greater flexibility. Employees As of December 31, 2010, the Company had three full-time employees, who are alsoemployees of the Bank and compensated by the Bank. The Bank had 105 full-time and 8 part-timeemployees at December 31, 2009,and 106 full-time and 6 part-time employees at December 31, 2010.The employees are not represented by a collective bargaining agreement.The Company believes that its relationship with its employees is good. Supervision and Regulation General The banking industry is extensively regulated under federal and state law.As a bank holding company, the Company is subject to regulation under the Bank Holding Company Act of 1956, as amended (the “BHCA”), and to supervision by the Board of Governors of the Federal Reserve System (the “Federal Reserve”).Pursuant to the BHCA, the Company may not directly or indirectly acquire the ownership or control of more than 5% of any class of voting shares or substantially all of the assets of any other company, including a bank, without the prior approval of the Federal Reserve.The BHCA further limits the activities of both the Company and the Bank to the business of banking and activities closely related or incidental to banking. 3 Table of Contents As a national bank, the Bank is subject to supervision and regular examination by the Office of the Comptroller of the Currency (the “Comptroller”).The examinations are undertaken to ensure the protection of the Deposit Insurance Fund (the “DIF”).In February, 2006, the Federal Deposit Insurance Reform Act of 2005 was signed into law.Among the highlights of this law was merging the Bank Insurance Fund and the Savings Association Insurance Fund into the newly-created DIF.This change was effective March 31, 2006.The FDIC maintains the DIF by assessing depository institutions an insurance premium.The amount each institution is assessed is based on the institution’s consolidated assets less its tangible capital as well as on the degree of risk the institution poses to the insurance fund. In 1991, Congress enacted the Federal Deposit Insurance Corporation Improvement Act (“FDICIA”), which, among other things, substantially revised the depository institution regulatory and funding provisions of the Federal Deposit Insurance Act.FDICIA also expanded the regulatory and enforcement powers of bank regulatory agencies.Most significantly, FDICIA mandates annual examinations of banks by their primary regulators and requires the federal banking agencies to take prompt “corrective action” whenever financial institutions do not meet minimum capital requirements.FDICIA establishes five capital tiers: “well capitalized,” “adequately capitalized,” “undercapitalized,” “significantly undercapitalized” and “critically undercapitalized.”A depository institution’s capitalization status will depend on how well its capital levels compare to various relevant capital measures and certain other factors, as established by regulation.As of December 31, 2010, the Bank maintained a capital level which qualified it as being “well capitalized” under such regulations. FDICIA also prohibits a depository institution from making any capital distribution (including payment of a dividend) or paying any management fee to its holding company if the depository institution would thereafter be “undercapitalized.” The banking industry is affected by the policies of the Federal Reserve.An important function of the Federal Reserve is to regulate the national supply of bank credit to moderate recessions and to curb inflation.Among the instruments of monetary policy used by the Federal Reserve to implement its objectives are open-market operations in U.S. Government securities, changes in the discount rate on bank borrowings and changes in reserve requirements on bank deposits. Changes in any of these policies can affect how the Bank operates and generates revenues. Finally, the Company elected not to participate in the U.S. Treasury Department’s Capital Purchase Program, which is part of the federal government’s Troubled Asset Relief Program.Thus, it is not subject to any of the regulations enacted with respect to such program.The Company participated in the FDIC’s Transaction Account Guarantee Program, which was a part of the FDIC’s Temporary Liquidity Guarantee Program.The Transaction Account Guarantee Program expired on December 31, 2010.On account of amendments to the deposit insurance provisions of the Federal Deposit Insurance Act enacted pursuant to Section 343 of the Dodd-Frank Act (as defined below), the FDIC did not have the statutory authority to extend the Transaction Account Guarantee Program.Section 343 provides for full deposit insurance for non-interest-bearing deposit accounts until December 31, 2012.Unlike the original Transaction Account Guarantee Program, however, interest-bearing accounts are not covered.Section 343 does not impose any separate assessment on the Bank for the insurance coverage provided thereunder. Interstate Banking and Branching Legislation Under the Riegle-Neal Interstate Banking and Branching Efficiency Act (“Riegle-Neal”), a national bank domiciled in one state could establish branches in any other state only so long as neither state had opted out of interstate branching between the date of enactment of Riegle-Neal and May 31, 1997.The Dodd-Frank Act removed the restrictions on interstate branching contained in Riegle-Neal.National and state-chartered banks are now authorized to establish de novo branches in other states if, under the laws of the state in which the branch is to be located, a bank chartered by that state would be permitted to establish the branch.Accordingly, banks will be able to enter new markets more freely. 4 Table of Contents On December 1, 2000, the Bank acquired its first interstate branch office in Baton Rouge, Louisiana.The Company from time to time evaluates merger and acquisition opportunities, as well as opportunities to establish additional branch offices, and it anticipates that it will continue to evaluate such opportunities. Financial Modernization The Gramm-Leach-Bliley Financial Services Modernization Act of 1999 (the “GLB Act”) was enacted into law on November 12, 1999.The GLB Act potentially affects every facet of a depository institution’s operations.The GLB Act does three fundamental things affecting the banking industry: (1) repeals key provisions of the Glass-Steagall Act to permit commercial banks to affiliate with securities firms, insurance companies and other financial service providers; (2) establishes a statutory framework pursuant to which full affiliations can occur between these entities; and (3) provides financial services organizations with flexibility in structuring these new financial affiliations through a new entity called a “financial holding company” or through a financial subsidiary. As a result of the GLB Act, banks will be able to offer customers a wide range of financial products and services without the restraints of previous legislation. In addition, bank holding companies and other financial services providers will be able to commence new activities or new affiliations much more readily. To take advantage of the new provisions of the GLB Act, a bank holding company must elect to become a financial holding company. The Company has elected to become a financial holding company. Anti-Money Laundering The USA PATRIOT Act of 2001 contains the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 (the “IMLAFA”).The IMLAFA substantially broadens existing anti-money laundering legislation and the extraterritorial jurisdiction of the United States, imposes new compliance and due diligence obligations, creates new crimes and penalties, compels the production of documents located both inside and outside the United States, including those of foreign institutions that have a correspondent relationship in the United States, and clarifies the safe harbor from civil liability to customers.The U.S. Treasury Department has issued a number of regulations implementing the USA PATRIOT Act that apply certain of its requirements to financial institutions such as the Bank.The regulations impose new obligations on financial institutions to maintain appropriate policies, procedures and controls to detect, prevent and report money laundering and terrorist financing.The IMLAFA requires all “financial institutions,” as defined, to establish anti-money laundering compliance and due diligence programs.Such programs must include, among other things, adequate policies, the designation of a compliance officer, employee training programs, and an independent audit function to review and test the program.The Company believes that it has complied with the IMLAFA requirements as currently in effect. Financial Reform Legislation On July 21, 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”).The Dodd-Frank Act will significantly alter the current bank regulatory structure and affect the lending, investment, trading, and operating activities of financial institutions and their holding companies.The Dodd-Frank Act includes the following provisions that, among other things: 5 Table of Contents · Centralize responsibility for consumer financial protection by creating a new agency, the Consumer Financial Protection Bureau, responsible for implementing, examining and, for large financial institutions, enforcing compliance with federal consumer financial laws.Banks with $10 billion or less in assets will be examined by their applicable bank regulators. · Weaken the federal preemption available for national banks and give state attorneys general the ability to enforce applicable federal consumer protection laws. · Require the Office of the Comptroller of the Currency to seek to make its capital requirements for national banks, such as the Bank, countercyclical so that capital requirements increase in times of economic expansion and decrease in times of economic contraction. · Broaden the assessment base for federal deposit insurance from the amount of insured deposits to consolidated assets less tangible capital, eliminate the ceiling on the size of the DIF and increase the floor of the size of the DIF. · In addition to the unlimited federal deposit insurance on non-interest bearing deposit accounts described above, make permanent the $250,000 limit for federal deposit insurance and increase the cash limit of Securities Investor Protection Corporation protection from $100,000 to $250,000. · Repeal the federal prohibitions on the payment of interest on demand deposits, thereby permitting depository institutions to pay interest on business transaction and other accounts. · Authorize the FDIC to assess the cost of examinations. · Direct the Federal Reserve to promulgate rules prohibiting excessive compensation paid to bank holding company executives, regardless of whether the company is publicly traded or not. Some of these provisions may have the consequence of increasing the Company’s expenses, decreasing its revenues and changing the activities in which the Company engages.The environment in which banking organizations will now operate, including legislative and regulatory changes affecting capital, liquidity, supervision, permissible activities, corporate governance and compensation, changes in fiscal policy and steps to eliminate government support for banking organizations, may have long-term effects on the profitability of banking organizations that cannot now be foreseen.Provisions in the legislation that revoke the Tier 1 capital treatment of trust preferred securities do not apply to the Company’s trust preferred securities because of the Company’s size.The specific impact of the Dodd-Frank Act on the Company’s financial performance and the markets in which its operates will depend on the manner in which the relevant agencies develop and implement the required rules and the reaction of market participants to these regulatory developments.Many aspects of the Dodd-Frank Act are subject to rulemaking and will take effect over several years, making it difficult to anticipate the overall financial impact on the Company, its customers or the financial industry in general. 6 Table of Contents Further Changes in Regulatory Requirements The United States Congress and the Mississippi legislature have periodically considered and adopted legislation that has adversely affected the profitability of the banking industry.Future legislation could further modify or eliminate geographic and other business restrictions on banks and bank holding companies and current prohibitions affecting other financial institutions, including mutual funds, securities brokerage firms, insurance companies, banks from other states and investment banking firms.In addition, the United States in general, and the financial services industry in particular, is currently recovering from the economic downturn in 2008 and 2009.In response to this downturn, numerous significant legislative and regulatory changes have been proposed.The Company cannot accurately predict the ultimate outcome of such proposals or the effects of any new legislation or regulations on the business of the Company or the Bank. Restrictions on Dividends The Company is a legal entity separate and distinct from the Bank, and substantially all of the Company’s revenues result from amounts paid by the Bank, as dividends, to the Company.The payment of dividends by the Bank is, of course, dependent upon its earnings and financial condition.The Bank, however, as a national bank, is also subject to legal limitations on the amount of its earnings that it may pay as dividends.Under federal law, the directors of a national bank, after making proper deduction for all expenses and other deductions required by the Comptroller, may credit net profits to the Bank’s undivided profits account and may declare a dividend from that account of so much of the net profits as they judge expedient.The Comptroller and the Federal Reserve have each indicated that banking organizations should generally pay dividends only out of current operating earnings. Further, in connection with the Company’s acquisition of Natchez First Federal in 1993, the Bank assumed a liquidation account of approximately $2.8 million which has the effect of prohibiting the payment of dividends if the Bank’s net worth would thereby be reduced below $2.8 million. Corporate Governance The Sarbanes-Oxley Act of 2002 (the “Sarbanes Act”) requires publicly traded companies to adhere to several directives designed to prevent corporate misconduct.Additional duties have been placed on officers, directors, auditors and attorneys of public companies.The Sarbanes Act requires certifications regarding financial statement accuracy and internal control adequacy by the chief executive officer and chief financial officer of the Company in periodic and annual reports filed with the Securities and Exchange Commission (the “SEC”).The Sarbanes Act also accelerates insider reporting obligations under Section 16 of the Securities Exchange Act of 1934, as amended, restricts certain executive officer and director transactions, imposes new obligations on corporate audit committees and provides for enhanced review by the SEC. Item 1A.Risk Factors. No disclosure is required hereunder as the Company is a “smaller reporting company,” as defined in Item 10(f) of Regulation S-K. Item 1B.Unresolved Staff Comments. 7 Table of Contents No disclosure is required hereunder as the Company is neither an “accelerated filer” or a “large accelerated filer,” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended, nor a “well-known seasoned issuer,” as defined in Rule 405 under the Securities Act of 1933, as amended. Item 2.Properties. The Company has its principal offices in its headquarters building at 500 Main Street, Natchez, Adams County, Mississippi 39120, which is owned and occupied by the Bank.The Bank owns the property for five of its branches and leases the property for the remaining two branches.The Company leases office space for a loan production office opened in 2010.The Bank also owns a vacant lot in Vidalia, Louisiana that was purchased in May 2004 for future branch expansion.In the judgment of management, the facilities of the Company and the Bank are generally suitable, adequately insured and provide for the continuing needs of the Company and the Bank.All branches are full service. The list below describes the locations and general character of the properties owned and leased by the Company and the Bank: Location Own/Lease Use Approximate Office Space (square feet) Natchez 500 Main Street Natchez, Mississippi 39120 Owned Main Office 411 Highway 61 N. Natchez, Mississippi 39120 Owned Branch Office 55A Sgt. Prentiss Drive Natchez, Mississippi 39120 Owned Branch Office Vicksburg 2059 Highway 61 N. Vicksburg, Mississippi 39183 Owned Branch Office 2150 S. Frontage Road Vicksburg, Mississippi 39180 Owned Branch Office Baton Rouge 8810 Bluebonnet Suites A & B Baton Rouge, Louisiana 70810 Lease Branch Office 4703 Bluebonnet Blvd Baton Rouge, Louisiana Owned Branch Office 7415 Corporate Blvd Suite 935 Building H Baton Rouge, Louisiana 70809 Lease Branch Office 17544 Greenwell Springs Road Central, Louisiana 70818 Lease Loan Production Office 8 Table of Contents The lease for the Company’s branch located at 8810 Bluebonnet Boulevard, in Baton Rouge, Louisiana is for a ten year period, which began October 1, 2003.The lease at the branch located at 7415 Corporate Boulevard, in Baton Rouge, Louisiana is for a five year period, which began October 1, 2009.The Company has the right to terminate the latter lease at the end of the 36th month by providing the landlord written notice no later than 180 days prior to the end of the 36th month of the lease term.The lease at 17544 Greenwell Springs Road is open ended and can be terminated with a 30 day notice from either party.The Company occupies one office in the building with approximately 144 square feet. Item 3.Legal Proceedings. The Company and the Bank are currently not involved in any material pending legal proceedings, and no material legal proceedings were terminated in the fourth quarter of 2010. Item 4.Reserved. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Information Regarding our Common Stock The Company’s common stock is listed on The NASDAQ Capital Market (“NASDAQ”), and trades under the symbol “BKBK.”The table below sets forth dividends per share and the high and low sales prices for the Company’s common stock, as reported by NASDAQ, for each quarter of the last two fiscal years. Dividends Per Share High Low 4th Quarter $ $ $ 3rd Quarter 2nd Quarter 1st Quarter Dividends Per Share High Low 4th Quarter $ $ $ 3rd Quarter 2nd Quarter 1st Quarter On March 14, 2011, there were 463 shareholders of record of the Company’s common stock, and the price of the Company’s common stock was $13.01. Historically, the Company has declared dividends on a quarterly basis. Funds for the payment of cash dividends are obtained from dividends received by the Company from the Bank.Accordingly, the declaration and payment of cash dividends by the Company depends upon the Bank’s earnings, financial condition, general economic conditions, compliance with regulatory requirements and other factors.There are also restrictions on the Bank’s ability to transfer funds to the Company in the form of cash dividends under federal and state law and regulations.See Note N, “Regulatory Matters”, in the Notes to the Consolidated Financial Statements of the Company in Item 8, Financial Statements and Supplementary Data, for a discussion of these restrictions.These restrictions do not, and are not expected in the future to, materially limit the Company’s ability to pay dividends to its shareholders consistent with historical dividend payments. 9 Table of Contents Please refer to the information under “Equity Compensation Plan Information” in Item 12, Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters, for a discussion of the securities authorized for issuance under the Company’s equity compensation plans. The Company did not repurchase any equity securities during the 4th quarter of 2010.No options were exercised in 2010. Item 6.Selected Financial Data. No disclosure is required hereunder as the Company is a “smaller reporting company,” as defined in Item 10(f) of Regulation S-K. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. This discussion presents a review of the major factors that have affected the financial condition, changes in financial condition and results of operations of the Company and its subsidiaries, principally the Bank, as of and for the years ended December 31, 2010 and December 31, 2009. Summary In 2010, the Company reported net income of $1.9 million, or $.90 per basic and diluted share, compared to net income of $1.6 million, or $.76 per basic and diluted share, reported at December 31, 2009.Returns on average assets and equity for the year ended December 31, 2010, were .51% and 4.76%, respectively, compared to .40% and 4.01%, respectively, for same period in 2009. During 2010, the Company’s overall asset quality remained relatively stable, declining slightly due mainly to the ongoing effects of the economic downturn affecting the United States as a whole and the local markets in which the Company operates.The Company acted to recognize probable losses in the loan portfolio and continues to attempt to resolve these issues quickly through foreclosure and sale of collateral.There were positive trends in the resolution of non-performing loans throughout 2010; however, management continues to remain cautious and is still uncertain as to whether the Company’s local markets have stabilized.Therefore, unexpected asset quality issues may still arise. Management will continue to ensure that its credit administration and loan underwriting processes remain disciplined and focused on the creditworthiness of new loan originations.The Company anticipates that the steps necessary in 2011 to maintain an adequate allowance for loan losses and otherwise address asset quality issues will have a lesser impact on the Company’s earnings in 2011 than such steps had in 2010. The Company’s current level of capital significantly exceeds the amount that regulators consider “Well-Capitalized.”It is this strength of capital along with the Company’s conservative credit standards that, in management’s opinion, allowed the Company to weather the economic downturn that continued to affect the United States and the Company’s local markets in 2010.Management believes the Company has capital and financial strength sufficient to allow it to continue to engage in prudent lending activity and to expand its franchise as opportunities are presented in 2011. 10 Table of Contents Financial Condition Assets Total assets decreased $17.7 million to $375.4 million at December 31, 2010, as compared to total assets of $393.1 million at December 31, 2009.The change is due mostly to a $7.7 million decrease in total investment securities, a $6.5 million decrease in net loans, including loans held for sale (“LHFS”), and a $4.5 million decrease in cash and due from banks.The decrease in investment securities is due to a lack of attractive re-investment opportunities during the year; instead, liquidity from the securities portfolio was used to repay debt.The decline in loans is mainly due to the general depressed economic conditions affecting the United States and the Company’s local markets. Average Earning Assets.Interest income from earning assets represents the Company’s main source of revenue.Average earning assets for the year ended December 31, 2010, totaled $357.1 million, a $27.5 million, or 7.2%, decrease compared to $384.6 million at December 31, 2009.The decrease primarily resulted from a decline in the Bank’s investment securities portfolio.Additionally, average loan balances declined $3.5 million from $223.8 million to $220.3 million.The average earning asset mix shifted during 2010 compared to 2009.In 2010, loans comprised 62% of average earning assets compared to 58% in 2009, while investments decreased to 38% of average earning assets in 2010 from 41% in 2009.The balance, which was held in short-term funds, decreased $784 thousand. Investment Securities.The Company’s securities at December 31, 2010, consist primarily of mortgage-backed securities, municipal investments and equity securities.Securities deemed to be held-to-maturity (“HTM”) are accounted for by the amortized cost method and represented approximately 29% of total securities at December 31, 2010.Securities designated as available-for-sale (“AFS”) are accounted for at fair value with valuation adjustments recorded in the equity section of the Company’s balance sheet through other comprehensive income/(loss).AFS securities comprised approximately 70% of total investment securities at December 31, 2010.Equity securities accounted for the remaining 1%.There were no securities categorized as trading at December 31, 2010.The Company classifies its security purchases at acquisition. The $7.7 million decrease in investment securities was a result of the lower interest rate environment during 2010 which made profitable reinvestment of cash flows back into the market difficult.Instead, cash flows were primarily used to repay short-term debt. Equity securities at December 31, 2010, are comprised primarily of Federal Reserve Bank stock of $522 thousand, Federal Home Loan Bank (“FHLB”) stock of $1.0 million, the Company’s $155 thousand interest in its B&K Bank Statutory Trust and the Enterprise Corporation of the Delta Investments, LLC membership interests of $100 thousand.These securities decreased $1.4 million to $1.8 million in 2010, primarily due to the redemption of FHLB stock as borrowing throughout the year declined. The amortized cost of the Bank’s investment securities at December 31, 2010, 2009 and 2008, is summarized below: 11 Table of Contents 12/31/10 12/31/09 12/31/08 Obligations of U.S. Government Agencies and Corporations, including mortgage-backed securities $ $ $ Obligations of State and Political Subdivisions Equity Securities Total $ $ $ The amortized cost and approximate market value of the Company’s investment debt securities (including mortgage-backed securities) at December 31, 2010, by contractual maturity, is set forth in Note B, “Investment Securities,” in the Notes to the Consolidated Financial Statements of the Company, in Item 8, Financial Statements and Supplementary Data. Loans.Loans represent the Company’s largest source of revenue.Total loans at December 31, 2010 of $216.6 million represent a decrease of $8.0 million compared to $224.6 million at December 31, 2009.In 2010, just as in 2009, the Company’s Baton Rouge, Louisiana market continued to see demand for loans from both businesses and households offset further weakening in the Company’s other markets.In 2011, as the economy continues to slowly recover, the Company expects minimal loan growth in all of its markets. The Company generally does not hold residential loans in its loan portfolio.As a result, its existing portfolio of residential loans has generally declined over the last few years, although residential loans increased $817 thousand at December 31, 2010 as compared to December 31, 2009.Total residential loans originated and sold during 2010 were $46.4 million, up from $26.4 million in 2009.The increase in mortgage originations is due to the increase in lending personnel in Baton Rouge, Louisiana during the year.Loans held for sale increased $5.3 million to $6.1 million at December 31, 2010, compared to $784 thousand at December 31, 2009, which in turn resulted in the increase in residential loans from December 31, 2009 to December 31, 2010 noted above.The increase in both residential loans and LHFS is a direct result of increased loan originations during 2010.Management expects total originations and fee income generated in 2011 to equal or surpass the results in 2010. The composition of the Bank’s loan portfolio, including loans held for sale, at the end of the last five years is presented below.The Company has no foreign loan activities.“Real estate-other” below primarily includes mortgage lending for non-residential properties. 12/31/10 12/31/09 12/31/08 12/31/07 12/31/06 Commercial, financial andagricultural $ Real estate-construction Real estate-residential Real Estate-other Installment Other Total loans $ The Company’s loan portfolio at December 31, 2010, had no significant concentrations of loans other than in the categories presented in the table above. 12 Table of Contents The following table sets forth as of December 31, 2010, (1) the periods in which the Bank’s commercial, financial and agricultural loans and its real estate-construction loans mature or reprice and (2) the total amount of all such loans due after one year having (a) predetermined interest rates and (b) floating or adjustable interest rates.Loan maturities are based upon contract terms and specific maturity dates.Loans with balloon payments and longer amortizations are often repriced and extended beyond the initial maturity when credit conditions remain satisfactory.Demand loans, loans with no stated schedule of repayments and no stated maturity, and overdrafts are reported as due in one year or less. Due after Due in one year one year through Due after or less five years five years Total Commercial, financial and agricultural $ $ $
